Citation Nr: 0828883	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for cervical spine 
osteoarthritis and degenerative disc disease, claimed as 
upper back muscle spasms with degenerative disc condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.

Procedural history

The veteran had active military service in from June 1973 to 
February 1999. 

In February 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral knee 
disabilities.  A December 2003 rating decision denied the 
veteran's claims on a direct basis.  The veteran disagreed 
with the December 2003 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in May 2005, in 
which he also contended that he had a right knee disability 
that is secondary to his service-connected right ankle 
disability.  In a supplemental statement of the case (SSOC) 
dated in June 2007, the RO denied service connection for a 
right knee disability on a secondary basis, finding that the 
veteran had no right knee disability that is secondary to his 
service-connected right ankle disability.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  The transcript of that 
hearing is of record.

Additionally submitted evidence 

In June 2008, following the June 2007 SSOC, the veteran 
submitted additional evidence directly to the Board.  This 
recently received evidence consists of x-ray films with 
accompanying reports, treatment records from the Womack Army 
Medical Center, as well as copies of previously submitted 
medical records.  Initial consideration of the newly received 
evidence by the agency of original jurisdiction was waived by 
the veteran's authorized representative.  Consequently, a 
remand for that purpose is not necessary.  See 38 C.F.R. § 
20.1304 (2007).  In any event, the additionally submitted 
evidence relates to the cervical spine claim, which is being 
remanded.  The agency of original jurisdiction will therefore 
have opportunity of reviewing this material.  

Remanded issue

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In the December 2003 rating decision, the RO also granted 
service connection for a lumbar spine disability, initially 
rated as noncompensably (zero percent) disabling.  The 
veteran disagreed with the evaluation.  It was subsequently 
evaluated as 
20 percent disabling.  In his May 2005 substantive appeal, 
the veteran specified that he was not seeking an appeal of 
the 20 percent rating.  That matter therefore is not in 
appellate status.  See 38 C.F.R. § 20.204 (2007).


FINDING OF FACT

The weight of the competent and probative evidence of record 
is against a finding that the veteran currently has either a 
left knee or right knee disability.  




CONCLUSION OF LAW

A left knee or right knee disability was not incurred in or 
aggravated by military service, and is not secondary to a 
service-connected disability.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral knee disabilities.
Since these two claims involve the application of identical 
law to similar facts, , the Board will consider them 
together.  The remaining issue on appeal, entitlement to 
service connection for a cervical spine disability, is being 
remanded for additional evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts in evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated in March 2003, including a request for evidence of a 
current disability, evidence of an injury or disease in 
military service or that was made worse during military 
service, or an event in service causing injury or disease, 
and a relationship between a current disability and an 
injury, disease, or event in service.  In another letter from 
the RO, dated in June 2005, the veteran was informed of the 
evidentiary requirements for service connection on a 
secondary basis, and was asked to provide evidence of a 
current disability in addition to a service-connected 
disability, and evidence showing that the service-connected 
disability either caused or aggravated the additional 
disability.  After having carefully reviewed the record, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2003 and June 2005 letters, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA had already 
verified his qualifying military service and obtained VA 
treatment records, and had requested his service medical 
records (SMRs) and some specified private medical records.  
The veteran was also advised that VA would assist him with 
obtaining "such things as medical records, employment 
records, or records from other Federal agencies," as well as 
any additional federal and private records he might identify.  
Furthermore, the veteran was sent copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
VA.  

The RO also emphasized that the veteran should send the 
information describing additional evidence, or the evidence 
itself, to the address provided.  Thus the RO informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter that detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  However, with respect to the instant service 
connection claim, element (1), veteran status, is not at 
issue.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral knee 
disabilities.  In other words, any lack of advisement as to 
those two elements is of no consequence because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2), lack of a current disability, and (3), 
absence of a connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because, as 
discussed below, the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In sum, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
veteran's service treatment records and VA outpatient medical 
records, and provided him with a VA examination, given in 
October 2003.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in March 2008 as noted in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

Secondary service connection

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual background

The veteran's SMRs contain no evidence of any complaint or 
treatment related to the right knee.  

SMRs show that the veteran was seen once in August 1973 for 
left knee complaints of tenderness and pain when running.  
There are no follow-up records related to that visit.  The 
SMRs also show that the veteran complained of left knee pain 
from running in April 1981.  The pain was diagnosed as a mild 
medial collateral ligament (MCL) strain.  He was treated with 
an over-the-counter pain killer and seen two weeks later for 
follow-up.  An entry two weeks after that made no mention of 
the MCL complaint.  The veteran hyper-extended his left knee 
in May 1990 while playing softball.  He was treated with an 
ice pack and pain killer, and put on light duty for three 
days.  

The SMRs contain no other entries related to the veteran's 
knees.  The veteran was afforded periodic medical examination 
in the course of his service, and none of them shows either a 
complaint or clinical finding related to either knee.  

The veteran was afforded a VA examination related to the 
bilateral knees claim in January 2003.  The veteran reported 
pain in the right knee, usually toward the end of the day 
after being on his feet a lot.  The left knee was reported as 
being not problematic.  X-rays of the veteran's right knee 
revealed "negative right knee."  
The examiner diagnosed right knee pain, with x-rays showing a 
normal knee; the left knee diagnosis was that it was not 
problematic per the veteran's own report.  

There is no other medical evidence of record related to the 
veteran's knee complaints.  

Analysis

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

As was discussed in the Introduction, the veteran seeks 
service connection for both knees on a direct basis and 
additionally for the right knee as secondary to his service-
connected right ankle disability.

With respect to Hickson and Wallin element (1), current 
disability, there is of record no medical evidence of a 
current diagnosis of either a right or left knee disability.  
As noted, x-rays of the right knee revealed no abnormalities, 
the veteran has reported that his left knee is not 
problematic, and no diagnosis was rendered by the examiner.  
The Board additionally observes that the veteran has 
evidently not been treated for either knee since retiring 
from military service.  

Despite requests from the RO, the veteran has not submitted 
or identified any medical evidence that would establish a 
current knee disability.  The veteran has been afforded ample 
opportunity to present medical evidence in support of his 
claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

The veteran experiences pain in the right knee.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 
(Fed. Cir. 2001).  

In the absence of any currently diagnosed left or right knee 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (requiring 
the existence of a present disability in order to establish 
service connection).  

Moreover, the Board finds that the evidence does not show 
that the veteran has ever had a diagnosed left or right knee 
disability in the course of this claim.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) [the Board erred in 
determining that service connection had to be denied because 
veteran no longer had the claimed disability at the time of 
the Board's decision].  

To the extent that the veteran himself believes that he has 
bilateral knee disabilities, it is well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Hickson and Wallin element (1), current 
disability, has not been met for the left and right knee 
disability claims, and they fail on this basis alone.  

For the sake of completeness, however, the Board will discuss 
the remaining two elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].  

With respect to Hickson element (2), there is no evidence of 
any in-service right knee problem.  There is evidence of 
multiple complaints referable to the left knee, although no 
chronic disease was diagnosed in service.  With respect to 
Wallin element (2), service connection has been granted for a 
right ankle disability as well as a lumbar spine disability.

In the absence of a current disability, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  As noted above, the evidence of record does not 
include a diagnosis of either a left or right knee 
disability, let alone any medical evidence linking any knee 
disability to the veteran's military service or to a service-
connected disability.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claim 
fails on that basis as well.    

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis and 
medical nexus, service connection for left and right knee 
disabilities is not warranted.  A preponderance of the 
evidence is against these claims, and the benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied. 


REMAND

3.  Entitlement to service connection for cervical spine 
osteoarthritis and degenerative disc disease, claimed as 
upper back muscle spasms with degenerative disc condition. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this issue 
must be remanded for further evidentiary development.  



Reason for remand 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
Board finds that application of McLendon to the facts of this 
case requires a remand for further evidentiary development.  

Here, the medical evidence of record shows that the veteran 
has degenerative disk narrowing in the cervical spine; the 
first McLendon element is thus met.  There is evidence in the 
veteran's SMRs that he sustained a back injury in July 1989.  
Although there was no specific evidence of a neck injury at 
that time, the Board considers that this in-service event 
fulfills the second McLendon element. 

Moreover, the record contains a comment by a VA nurse 
practitioner in December 2002 that the veteran's cervical 
pain is "most likely secondary to long years of wearing a 
military helmet," also suggesting an the veteran's military 
service could have resulted in a neck disability.  Also of 
record is a very brief June 2008 statement from D.S., M.D., 
opining that the veteran's cervical spine changes are at 
least as likely as not "due to neck and head trauma [the 
veteran] suffered during his long career in the Marine 
Corps."  Based on these opinions, the Board finds that the 
third McLendon element is arguably met.  

The Board also finds that the fourth McLendon element is met.  
As the record stands at the present time, there is 
insufficient competent medical evidence on file for the Board 
to decide whether it is at least as likely as not that the 
veteran's current cervical spine disability is etiologically 
related to his military service.  The two comments referenced 
above, although suggestive of a relationship to service, are 
conclusory and lacking cogent rationale.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].   

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's VA claims folder, 
including a copy of this remand, should be 
referred to a physician for an opinion 
concerning the etiology of the veteran's 
cervical spine disability.  The reviewing 
physician must express an opinion as to 
whether it is at least as likely as not 
that the cervical spine disability 
developed as a result of any in-service 
event(s), including the July 1989 injury 
and the wearing of a helmet, which the 
veteran may have done at times in 
connection with his duties as a cook and 
mess hall supervisor.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  If the 
reviewer deems it to be necessary, 
physical examination and/or diagnostic 
testing may be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


